DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 June 2022 has been entered.
 
Response to Arguments
Applicant’s arguments, filed 29 June 2022, with respect to claim(s) 1 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments filed with reject to the obviousness rejections of claims 20, 22 and 30 have been fully considered but they are not persuasive. Applicant argues that Zimmermann (WO-2017211348-A1) teaches away from “heading a striker pin to form a raised section”, as disclosed by Burton (US-20070001468-A1). However, while Zimmermann does provide alternative methods that are less “complex in terms of production technology”, there are other advantages to Burton’s method, including increased deformation resistance of the striker pin. As In re Gurley, (27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994)) held, “a known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use”. Thus claims 20, 22 and 30 remain rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim 1-15, 17-19, 21-23, 25, and 29-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zimmermann in view of Burton (US-20070001468-A1).

With regards to claim 1, Zimmermann discloses a door striker comprising: 
a striker pin (1 Figure 2) having a first end (1a left, Figure 2), a second end (1a right, Figure 2), and a central section (1b Figure 2) between the first end and the second end; 
a base plate (2 Figure 2) having one or more apertures (3 Figure 2) extending through a thickness (L Figure 2) of the base plate wherein the first end and the second end each extend through a respective aperture of the one or more apertures in the base plate; 
the striker pin comprises a first raised section (the region between the lower dashed line and the button 4, Figure 2) between the first end and the central section and a second raised section (the raised section is present on both the first and second ends, Figure 2) between the second end and the central section, wherein each raised section comprises a bottom taper (5 Figure 2) and a top taper (visible taper between shoulder 7 and ends 1a, Figure 2), wherein the bottom taper is positioned in the respective aperture from a top side (top surface of 2, Figure 2) of the base plate; and 
the striker pin further comprises a button (4 Figure 2) formed on each respective end of the striker pin to mate with a bottom side (bottom surface of 2, Figure 2) of the base plate and to secure the base plate between each striker pin button and the respective raised section.
	Zimmermann does not disclose that the top taper is frustoconical.
However, Burton discloses a similar high-strength striker (44 Figure 7) with a preformed collar including an extended top side taper (56 Figure 7), which is frustoconical. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the collar of Burton to the striker of Zimmermann. One would have been motivated to make this modification to improve the deformation resistance of the ends of the striker. 
Thus Zimmermann in view of Burton teaches a door striker, wherein the top taper is frustoconical.

With regards to claim 2, Zimmermann in view of Burton teaches the door striker of claim 1.
Zimmermann is silent on whether a cross-sectional dimension (diameter of a cross section of end 1a, Figure 2 – Zimmermann) of the striker pin (1 Figure 2) is increased by at least 15 percent at each raised section (the region between the lower dashed line and the button 4, Figure 2).
However, In re Aller (105 USPQ 233) held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to fabricate the striker pin with a cross-section diameter that is increased by at least 15 percent at each raised section (specifically at the apex of the shoulder 7 of the raised section, Figure 2), in order to optimize the strength to weight ratio of the component.

With regards to claim 3, Zimmermann in view of Burton teaches the door striker of claim 1.
Zimmermann is silent on whether a cross-sectional dimension (diameter of a cross section of end 1a, Figure 2 – Zimmermann) of the striker pin (1 Figure 2) is increased by no more than 20 percent at each raised section (the region between the lower dashed line and the button 4, Figure 2).
However, In re Aller (105 USPQ 233) held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to fabricate the striker pin with a cross-section diameter that is increased by no more than 20 percent at each raised section (specifically at the apex of the shoulder 7 of the raised section, Figure 2), in order to optimize the strength to weight ratio of the component.

With regards to claim 4, Zimmermann in view of Burton teaches the door striker of claim 1.
Zimmermann is silent on whether a cross-sectional dimension (a diameter of a cross section of end 1a, Figure 2 – Zimmermann) of the striker pin (1 Figure 2) is increased 15 percent to 20 percent at each raised section (the region between the lower dashed line and the button 4, Figure 2).
However, In re Aller (105 USPQ 233) held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to fabricate the striker pin with a cross-section diameter that is increased 15 percent to 20 percent at each raised section (specifically at the apex of the shoulder 7 of the raised section, Figure 2), in order to optimize the strength to weight ratio of the component.

With regards to claim 5, Zimmerman in view of Burton teaches the door striker of claim 2,
wherein the cross-sectional dimension (diameter of a cross section of end 1a, Figure 2 – Zimmermann) is a diameter.

With regards to claim 6, Zimmermann in view of Burton teaches the door striker of claim 1.
Zimmermann in view of Burton is silent on whether a grain deformation (Para 0007 – Zimmermann) of the striker pin (1 Figure 2) at each raised section (the region between the lower dashed line and the button 4, including the bottom taper [5 Figure 2 – Zimmermann] and the top taper [56 Figure 7 – Burton]) comprises a maximum gradient of 45 degrees or less.
However, In re Aller (105 USPQ 233) held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select an angle of 10-20 degrees for the gradient, in order to match the bottom side gradient of Zimmermann (Para 0026 – Zimmermann).

With regards to claim 7, Zimmermann in view of Burton teaches the door striker of claim 1.
Zimmermann in view of Burton is silent on whether a grain deformation (Para 0007 – Zimmermann) of the striker pin (1 Figure 2) at each raised section (the region between the lower dashed line and the button 4, including the bottom taper [5 Figure 2 – Zimmermann] and the top taper [56 Figure 7 – Burton]) comprises a maximum gradient of 30 degrees or less.
However, In re Aller (105 USPQ 233) held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select an angle of 10-20 degrees for the gradient, in order to match the bottom side gradient of Zimmermann (Para 0026 – Zimmermann).

With regards to claim 8, Zimmermann in view of Burton teaches the door striker of claim 1.
Zimmermann is silent on whether a grain deformation (Para 0007) of the striker pin (1 Figure 2) at each raised section (the region between the lower dashed line and the button 4, including the bottom taper [5 Figure 2 – Zimmermann] and the top taper [56 Figure 7 – Burton]) comprises a maximum gradient of 15 degrees or less.
However, In re Aller (105 USPQ 233) held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select an angle of 10-20 degrees for the gradient, in order to match the bottom side gradient of Zimmermann (Para 0026 – Zimmermann).

With regards to claim 9, Zimmermann in view of Burton teaches the door striker of claim 1,
wherein each bottom side taper (5 Figure 2 – Zimmermann) increases at an angle of 15 degrees or less (Figure 2 shows that the angle alpha corresponds to the gradient of taper 5. Para 0026 suggests a value of 10-20 degrees for angle alpha.).

With regards to claim 10, Zimmermann in view of Burton teaches the door striker of claim 1,
wherein each bottom side taper (5 Figure 2 – Zimmermann) increases at an angle of 14 degrees or less (Figure 2 shows that the angle alpha corresponds to the gradient of taper 5. Para 0026 suggests a value of 10-20 degrees for angle alpha.).

With regards to claim 11, Zimmermann in view of Burton teaches the door striker of claim 1,
wherein each bottom side taper (5 Figure 2 – Zimmermann) increases at an angle of 14 degrees to 15 degrees (Figure 2 shows that the angle alpha corresponds to the gradient of taper 5. Para 0026 suggests a value of 10-20 degrees for angle alpha.).

With regards to claim 12, Zimmermann in view of Burton teaches the door striker of claim 1,
wherein a length of each bottom side taper (5 Figure 2 – Zimmermann), extending in a direction from the respective end (1a Figure 2) of the striker pin to the central section (1b Figure 2) of the striker pin, is equal to or more than 75 percent of the material thickness (L Figure 2) of the base plate (2 Figure 2). (Para 0027 suggests a value for the recessed length of taper 5 that is 80-95 percent of the thickness L.)

With regards to claim 13, Zimmermann in view of Burton teaches the door striker of claim 1,
wherein a length of each bottom side taper (5 Figure 2 – Zimmermann), extending in a direction from the respective end (1a Figure 2) of the striker pin to the central section (1b Figure 2) of the striker pin, is recessed into the material thickness of the base plate at least 75 percent of the material thickness (L Figure 2) of the base plate (2 Figure 2). (Para 0027 suggests a value for the recessed length of taper 5 that is 80-95 percent of the thickness L.)

With regards to claim 14, Zimmermann in view of Burton teaches the door striker of claim 1, 
wherein each raised section (the region between the lower dashed line and the button 4, Figure 2 – Zimmermann) is recessed into the material thickness (L Figure 2) of the base plate (2 Figure 2) at least 75 percent of the material thickness of the base plate (Figure 2 shows that the raised section extends through the entirety of the thickness of the base plate.).

With regards to claim 15, Zimmermann in view of Burton teaches the door striker of claim 1. 
Zimmermann in view of Burton is silent on whether a length (the difference of L and T, Figure 2 – Zimmermann) of each bottom side taper (5 Figure 2), extending in a direction from the respective end (1a Figure 2) of the striker pin to the central section (1b Figure 2) of the striker pin, is less than a length of the respective top side taper (56 Figure 7 – Burton), also extending in a direction from the respective end of the striker pin to the central section of the striker pin.
However, In re Aller (105 USPQ 233) held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to extend the top side taper of Burton so that the length of each bottom side taper is less than a length of the respective top side taper. One would have been motivated to make this modification to improve the deformation resistance of the ends of the striker. 

With regards to claim 17, Zimmermann in view of Burton teaches the door striker of claim 1,
wherein the bottom side taper (5 Figure 2 – Zimmermann) mates with a sidewall (3b Figure 2) of the respective aperture (3 Figure 2) in the base plate (2 Figure 2).

With regards to claim 18, Zimmermann in view of Burton teaches the door striker of claim 17,
wherein the sidewall (3b Figure 2 – Zimmermann) of the respective aperture (3 Figure 2) is an inverse of the bottom side taper (5 Figure 2).

With regards to claim 19, Zimmermann in view of Burton teaches the door striker of claim 1,
wherein a sidewall (3b Figure 2 – Zimmermann) of each aperture (3 Figure 2) forms to the respective bottom taper (5 Figure 2) of the striker pin (1 Figure 2).

With regards to claim 21, Zimmermann in view of Burton teaches the door striker of claim 1, 
wherein the striker pin (1 Figure 2 – Zimmermann) is u-shaped.

With regards to claim 22, Zimmermann discloses a method for forming a door striker. 
Zimmermann does not disclose heading a striker pin to form a raised section.
However, Burton discloses a similar high-strength striker (44 Figure 7) with a preformed collar (56 Figure 7) formed by heading the striker (Para 0053). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the preformed collar of Burton to the striker of Zimmermann. One would have been motivated to make this modification to improve the deformation resistance of the ends of the striker. 
Thus Zimmermann in view of Burton teaches the method comprising:
inserting an end (1a left, Figure 2 – Zimmermann) of the striker pin (1 Figure 2) into an aperture (3 Figure 2) in a base plate (2 Figure 2) where the striker pin extends through the aperture in the base plate from a top side (top surface of 2, Figure 2) of the base plate to a bottom side (bottom surface of 2, Figure 2) of the base plate wherein the raised section (the region between the lower dashed line and the button 4, Zimmermann Figure 2, also including the collar 56 of Burton Figure 7) of the striker pin comprises a bottom side taper (5 Figure 2) such that the bottom side taper mates with the base plate within the aperture from the top side of the base plate; and 
forming (by upsetting/compression of unformed end 6, Figure 2 [Para 0024]) a button (4 Figure 2) on the end of the striker pin at the bottom side of the base plate wherein the base plate is secured between the raised section and the button.

With regards to claim 23, Zimmermann in view of Burton teaches the method of claim 22 further comprising: 
heading (by upsetting/compression of unformed end 6, Figure 2 [Para 0024] – Zimmermann) the end (1a Figure 2) of the striker pin to form the button (4 Figure 2).

With regards to claim 25, Zimmermann in view of Burton teaches the method of claim 22,
wherein heading the striker pin (1 Figure 2) to form the raised section (the region between the lower dashed line and the button 4, Zimmermann Figure 2, also including the collar 56 of Burton Figure 7) is preformed (Para 0053 – Burton) prior to inserting the end of the striker pin into the aperture, and comprises heading (Para 0053 – Burton) the striker pin in a captive die to form (“a split die”, Para 0053 – Burton) the raised section.

With regards to claim 29, Zimmermann in view of Burton teaches the method of claim 22,
wherein the raised section (the region between the lower dashed line and the button 4, Figure 2 – Zimmermann) further comprises a top side taper (56 Figure 7 – Burton) such that the cross-section of the raised section reaches its greatest width between the bottom side taper (5 Figure 2 - Zimmermann) and the top side taper.

	With regards to claim 30, Zimmermann discloses a method for forming a door striker. 
Zimmermann does not disclose processing a striker pin (1 Figure 2) to thereby form a raised section on the striker pin.
However, Burton discloses a similar high-strength striker (44 Figure 7) with a preformed collar (56 Figure 7) formed by heading the striker (Para 0053). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the preformed collar of Burton to the striker of Zimmermann. One would have been motivated to make this modification to improve the deformation resistance of the ends of the striker.
Burton is silent on the angle of the gradient of the taper. However, In re Aller (105 USPQ 233) held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select an angle of 10-20 degrees for the gradient, in order to match the bottom side gradient of Zimmermann (Para 0026 – Zimmermann).
Thus Zimmermann in view of Burton teaches a method comprising:
processing a striker pin (1 Figure 2 – Zimmermann) to thereby form a raised section (the region between the lower dashed line and the button 4, Zimmermann Figure 2, also including the collar 56 of Burton Figure 7) on the striker pin, wherein a grain deformation of the striker pin at the raised section comprises a maximum gradient of 45 degrees or less (Para 0026 – Zimmermann); 
inserting an end (1a left, Figure 2 – Zimmermann) of the striker pin into an aperture (3 Figure 2) in a base plate (2 Figure 2) such that the striker pin extends through the aperture in the base plate from a top side (top surface of 2, Figure 2) of the base plate to a bottom side (bottom surface of 2, Figure 2) of the base plate, wherein the raised section of the striker pin comprises a bottom side taper (5 Figure 2) that mates with the base plate within the aperture from the top side of the base plate; and 
forming (by upsetting/compression of unformed end 6, Figure 2 [Para 0024]) a button (4 Figure 2) on the end of the striker pin to thereby secure the base plate between the raised section and the button.

With regards to claim 31, Zimmermann in view of Burton teaches the method of claim 30, 
wherein processing the striker pin comprises heading the striker pin (Para 0053 – Burton).

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zimmermann in view of Burton in further view of Bejune (US-20190264472-A1).

With regards to claim 24, Zimmermann in view of Burton teaches the method of claim 22.
Zimmermann does not disclose orbital forming the end (1a Figure 2) of the striker pin to form the button (4 Figure 2).
	However, Bejune discloses an alternative process for forming a striker by orbital upsetting (Para 0055) a striker pin (50 Figure 5) to a base plate (94 Figure 5). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to orbital form the end of the striker pin to form the button. One would have been motivated to use this process to reduce the compression force necessary to form the button.

Claim 20, 27-28 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zimmermann in view of Burton in further view of Kobayashi (JP-H08199870-A).

With regards to claim 20, Zimmermann in view of Burton teaches the door striker of claim 1,
Zimmermann in view of Burton is silent on whether a hardness of the base plate (2 Figure 2 – Zimmermann) is less than a hardness of the striker pin (1 Figure 2) as measured by the Rockwell hardness test.
However, Kobayashi discloses a process for forming a door striker (15 Figure 12) comprising the step of press-fitting the striker leg having a higher relative hardness (16 Figure 12) into a recess (11c Figure 14) of a base plate having a lower relative hardness (11 Figure 12) to initially fix the striker leg to the base plate, and deforming the recess in the process (Para 0021). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Kobayashi’s method of initially fixing the striker leg to the base plate via press-fitting, in order to prevent undesirable movement of the striker pin in the base plate before forming the button.

With regards to claim 27, Zimmermann in view of Burton teaches the method of claim 22.
 Zimmermann in view of Burton is silent on the step of the bottom side taper deforming the aperture.
However, Kobayashi discloses a process for forming a door striker (15 Figure 12) comprising the step of press-fitting the striker leg (16 Figure 12) into a recess (11c Figure 14) of the base plate (11 Figure 12) to initially fix the striker leg to the base plate, and deforming the recess in the process (Para 0021). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Kobayashi’s method of initially fixing the striker leg to the base plate via press-fitting, in order to prevent undesirable movement of the striker pin in the base plate before forming the button.
Thus, Zimmermann in view of Burton in further view of Kobayashi teaches a method further comprising: pressing the raised section (the region between the lower dashed line and the button 4, Zimmermann Figure 2, also including the collar 56 of Burton Figure 7) into the aperture (3 Figure 2 – Zimmermann) from the top side of the base plate (2 Figure 2 – Zimmermann) wherein the bottom side taper (5 Figure 2 – Zimmermann) deforms the aperture (Para 0021 – Kobayashi) and is recessed into the aperture.

With regards to claim 28, Zimmermann in view of Burton in further view of Kobayashi teaches the method of claim 27,
wherein forming the button (4 Figure 2 – Zimmermann) on the terminal end (1a left, Figure 2 – Zimmermann) of the striker pin occurs after pressing (Para 0021 – Kobayashi) the raised section into the aperture (3 Figure 2 – Zimmermann).

With regards to claim 32, Zimmermann in view of Burton teaches the method of claim 30.
Zimmermann in view of Burton is silent on the step of the bottom side taper deforming the aperture.
However, Kobayashi discloses a process for forming a door striker (15 Figure 12) comprising the step of press-fitting the striker leg (16 Figure 12) into a recess (11c Figure 14) of the base plate (11 Figure 12) to initially fix the striker leg to the base plate, and deforming the recess in the process (Para 0021). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Kobayashi’s method of initially fixing the striker leg to the base plate via press-fitting, in order to prevent undesirable movement of the striker pin in the base plate before forming the button.
Thus, Zimmermann in view of Burton in further view of Kobayashi teaches a method further comprising pressing the raised section (the region between the lower dashed line and the button 4, Zimmermann Figure 2, also including the collar 56 of Burton Figure 7) into the aperture (3 Figure 2 – Zimmermann) from the top side of the base plate (2 Figure 2 – Zimmermann) such that the bottom side taper (5 Figure 2 – Zimmermann) deforms the aperture (Para 0021 – Kobayashi) and is recessed into the aperture.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Noah Horowitz, whose telephone number is (571)272-5532. The examiner can normally be reached Monday - Friday, 11:00AM - 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton, can be reached on (571) 272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NOAH HOROWITZ/Examiner, Art Unit 3675                                                                                                                                                                                                        
/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675